ARCH INSURANCE COMPANY (A Missouri Corporation) Home Office Address: Administrative Address: 3100 Broadway, Suite 511 One Liberty Plaza, 53rd Floor Kansas City, MO 64111 New York, NY 10006 Tel: (800) 817-3252 INVESTMENT COMPANY DISCOVERY CRIME POLICY DECLARATIONS Policy No.: FIF0041560-00 Item 1. Named Organization & Address: Hotchkis and Wiley Funds 725 South Figueroa Street, Suite 3900 Los Angeles, CA 90017-5390 Item 2. Policy Period: From:12/01/2010 To:12/01/2011 12:01 a.m. local time at the address stated in Item 1 Item 3. Policy Premium: Taxes, Surcharges and other assessments, if applicable $N/A Item 4.Coverage Elections: Only those Insuring Agreements designated with an X are included under this Policy: Policy Aggregate Limit of Liability:$2,100,000 Insuring Agreement Limit of Liability Retention x A. Employee Theft N/A x B. Inside the Premises x C. Outside the Premises x D. Forgery & Alteration (including Defense Costs) x E. Computer Fraud & Fraudulent Transfer Instructions (including Fraudulent Telefacsimile & Voice Transfer Instructions) x F. Currency Fraud o G. Charge Card Fraud $Not Covered $ Not Covered x H. Securities Fraud $ 25,000 o I. Stop Payment $ Not Covered $ Not Covered x J. Uncollectable Items of Deposit $ 25,000 $ 5,000 o K. Unauthorized Signatures $ Not Covered $ Not Covered x L. Investigation Costs o
